Citation Nr: 0943139	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-17 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a crush injury of the thoracolumbar spine with multiple 
compression fractures and Schmorl's nodes prior to February 
28, 2008, and in excess of 40 percent on and after February 
28, 2008.

2.  Entitlement to an initial compensable rating for 
residuals of multiple rib fractures.

3.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served in the U.S. Air Force Reserves with 
active duty from April 1984 to September 1984, during May 
1991, and from February 2003 to May 2005.  

The issues of initial ratings for spinal crush injury 
residuals and remote rib fracture residuals come before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2005 rating decision of the RO in Little Rock, Arkansas, 
which granted service connection for the back and rib 
disabilities, assigning the 20 percent and noncompensable 
ratings.  The issue of TDIU comes before the Board on appeal 
from a March 2007 rating decision, denying the claim.

The veteran testified before the undersigned at a February 
2008 hearing at the RO.  A transcript has been associated 
with the file.  The Board remanded this case in July 2008.  
It returns now for appellate consideration.

During the pendency of the appeal, an increased evaluation 
from 20 percent to 40 percent was granted for the spinal 
crush injury by rating decision dated in June 2009.  The 
Board notes, with respect to increased ratings, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that on a claim for an original or increased rating, the 
appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  


FINDINGS OF FACT

1.  Prior to February 26, 2008, the appellant's spinal crush 
injury was not manifested by forward flexion limited to 30 
degrees, ankylosis of any segment of the spine or by 
objective neurological complications, or by additional 
weakness, fatiguability, discoordination, or pain on 
repetition.  

2.  On and after February 26, 2008, the appellant's spinal 
crush injury has not been manifested by ankylosis of any 
segment of the spine or by objective neurological 
complications.  

3.  The appellant's rib fracture residuals have not been 
manifested by impairment which is analogous to removal of one 
rib or resection of two or more ribs without regeneration.

4.  Prior to February 26, 2008, the appellant was service 
connected for a psychiatric disability rated 50 percent 
disabling, residuals of his spinal crush injury rated as 20 
percent disabling and for residuals of rib fractures rated as 
noncompensable.  His combined disability rating prior to 
February 26, 2008, was 60 percent.  These evaluations do not 
meet the schedular requirements for assignment of a total 
disability rating based on individual unemployability.

5.  On and after February 26, 2008, the appellant was service 
connected for a psychiatric disability rated 50 percent 
disabling, residuals of his spinal crush injury rated as 40 
percent disabling and for residuals of rib fractures rated as 
noncompensable.  His combined disability rating on and after 
February 26, 2008, was 70 percent.  These evaluations meet 
the schedular requirements for assignment of a total 
disability rating based on individual unemployability.

6.  The appellant's part-time employment is not marginal 
employment.

7.  Prior to or on and after February 26, 2008, the 
appellant's service connected disabilities are not of such 
severity as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to February 26, 2008, the criteria for an initial 
rating in excess of 20 percent for a crush injury of the 
thoracolumbar spine with multiple compression fractures and 
Schmorl's nodes are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5235 (2009).

2.  On and after February 26, 2008, the criteria for an 
initial rating of 40 percent for a crush injury of the 
thoracolumbar spine with multiple compression fractures and 
Schmorl's nodes are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5235 (2009).

3.  The criteria for an initial compensable disability rating 
for rib fracture residuals have not been met.  38 U.S.C. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5297 (2009).

4.  The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340, 4.16(a) and (b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for increased 
ratings and TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The ratings claims arise from granted claims of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 
38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements in initial 
ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2006).  

Prior to initial adjudication of the appellant's spine and 
rib claims, a letter dated in June 2005 satisfied the duty to 
notify provisions, including notice of the degree of 
disability, excepting the degree of disability and effective 
date provisions of Dingess.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  An August 2008 letter 
provided notice of the manner in which VA assigns initial 
ratings and effective dates.  Although this letter was not 
sent prior to initial adjudication of the appellant's claims, 
this was not prejudicial to him, since he was subsequently 
provided adequate notice in August 2008, he was provided ten 
months to respond with additional argument and evidence and 
the claim was readjudicated and a supplemental statement of 
the case (SSOC) was provided to the appellant in June 2009.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

TDIU claims have no additional notice requirements beyond the 
Quartuccio elements.  Prior to initial adjudication of the 
appellant's TDIU claim, a letter dated in October 2006 fully 
satisfied the duty to notify provisions, including notice of 
the degree of disability required for schedular and 
extraschedular consideration.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Board's July 2008 remand was, in part, to 
obtain updated VA treatment records and his Social Security 
Administration file.  The appellant's service treatment 
records and VA medical records are in the file.  Private 
medical records identified by the appellant have been 
obtained, to the extent possible.  The appellant's Social 
Security Administration records have been associated with the 
file.  The appellant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  The Board finds that the remand 
instructions regarding records were substantially complied 
with.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  The Board's July 2008 
remand also instructed that new examinations be performed.

The RO provided the appellant appropriate VA examinations in 
October and December 2008, for the spine, ribs and TDIU 
claims.  The appellant has not reported receiving any recent 
treatment specifically for this condition (other than at VA 
and the private treatment mentioned above, records of which 
are in the file), and there are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the appellant's service-connected disorders since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2008 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.  The Board's 
remand instruction was satisfied.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case and the remand instructions having 
been satisfied, the Board finds that any VCAA error is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. 
Cir. 2007).



II. Increased Ratings

The appellant contends that he is entitled to initial ratings 
in excess of 20 percent before February 26, 2008, and in 
excess of 40 percent on and after February 26, 2008, for his 
crush injury of the thoracolumbar spine with multiple 
compression fractures and Schmorl's nodes, and an initial 
compensable rating for his residuals of multiple rib 
fractures.  For the reasons that follow, the Board concludes 
that increased ratings are not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2009). 

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

a. Spinal Crush Injury

The appellant's spinal disability is rated under Diagnostic 
Code (DC) 5235.  Disabilities of the spine, excepting 
degenerative disc disease, are rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 38 
C.F.R. § 4.71a, DC 5235-5243.  In relevant part, the Formula 
assigns a 20 percent evaluation for forward flexion of the 
thoracolumbar spine greater than 20 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Id.  A 40 percent evaluation requires forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  Id.  
A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine.  Id.  A 100 percent evaluation is 
warranted where unfavorable ankylosis of the entire spine is 
demonstrated.  Id.  These evaluations are for application 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Id.  Any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are separately 
evaluated under an appropriate Diagnostic Code.  Id., at Note 
(1).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).

Prior to February 26, 2008

The appellant was first evaluated at a July 2005 pre-
discharge VA examination.  The appellant reported 
intermittent pain in the inguinal region of each side of the 
body on standing for periods greater than one hour.  The 
appellant denied any swelling, locking or give way of either 
hip region.  He denied any restricted range of motion, 
discoordination, or weakness of either hip region during 
painful flares.  Flares are usually eased over thirty minute 
periods of time with rest.  He denied any functional 
restrictions at home regarding either hip.  He did not 
require the use of a brace or cane.  The appellant did not 
complain of any focal neurological deficits.  He did complain 
of subjective right leg weakness compared to the left 
following prolonged walking.  On examination, the appellant 
had normal alignment of the spinous processes.  The appellant 
had tenderness and spasm to palpation in the mid thoracic and 
upper lumbar regions.  Range of motion testing revealed 
forward flexion to 45 degrees, with pain at 45 degrees.  
Extension (posterior flexion) of the lumbar spine was not 
possible with zero degrees reported with pain.  Lateral 
flexion was limited to 10 degrees with pain at 10 degrees 
bilaterally.  Rotation was to 45 degrees, with pain at 45 
degrees bilaterally.  Straight leg raises were on positive at 
70 degrees on the left and normal on the right.  There was no 
weakness, fatiguability or discoordination to repetitive 
stressing against resistance.  The neurological examination 
portion showed sensation without deficit, motor strength 
equal and without deficit, no atrophy, reflexes 2+ at all 
levels and normal coordination without deficit.  The hip 
examination portion of the report states again that there was 
no weakness, fatiguability or discoordination to repetitive 
stressing against resistance.  

The report appears to contradict itself in reporting no 
changes due to repetitive stressing and reporting changes to 
stressing.  The spine examination portion report states that 
"[f]unctional range of motion was equal to active range of 
motion following repetitive stressing and was changed."  In 
light of the normal findings in the spine, neurological and 
hip portions of the exam, the Board finds that the no change 
conclusion is the correct finding and that the sentence most 
likely omitted a word.  

The appellant's range of motion exceeded 30 degrees forward 
flexion on examination.  The appellant had no additional loss 
of range on repetition or due to painful motion.  A rating in 
excess of 20 percent is not warranted on a schedular basis 
prior to February 28, 2008.  

The Board also notes that the appellant had a neurological 
complaint during the examination, subjective right leg 
weakness after prolonged use.  On examination, he had a 
positive left straight leg raise, but the appellant's 
neurological functioning was normal in every respect.  
Without some finding of an objective neurological disorder, a 
positive straight leg raise is not enough to warrant a 
separate rating under a neurological Diagnostic Code.  

On and After February 26, 2008

The appellant testified before the undersigned on February 
26, 2008.  At no time, however, did he report ankylosis of 
the spine.  The appellant's VA treatment records do not show 
ankylosis.  

The appellant underwent October and December 2008 VA 
examinations.  The findings are essentially identical.  The 
appellant indicated that he had chronic pain and used a TENS 
unit, but indicated that he no longer required narcotics.  
His functional impairment was described primarily in the 
thoracolumbar spine as reduction in flexion to 30 degrees and 
extension to 10 degrees on three repetitions, with increased 
pain on each repetition.  Lateral flexion and rotation were 
also reduced with pain bilaterally.  No reflex changes were 
seen in the upper or lower extremities.  No motor weakness 
was demonstrated.  There were no ambulatory problems.  The 
appellant was noted to be employed at the post office at a 
local college.  The appellant does not lift more than 35 
pounds.

A schedular rating in excess of 40 percent requires ankylosis 
of the thoracolumbar spine.  The appellant does not have such 
ankylosis.  Furthermore, there are no identified neurological 
complications.  Consideration of those provisions is not 
warranted.  A rating in excess of 40 percent is not warranted 
on a schedular basis on and after February 28, 2008.  

Additional Considerations

The July 2005 report indicates that a January 2005 MRI noted 
a disc bulge at L4-L5 with foraminal stenosis.  Degenerative 
disc disease, also called intervertebral disc syndrome, may 
also be rated based on alternative criteria.  Under the 
Diagnostic Code 5243, a 20 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  If intervertebral disc syndrome 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  Id. at Note (2).

The record does not reflect any incapacitating episodes 
requiring treatment by a physician and prescribed bedrest.  
As such, a higher rating is not warranted under DC 5243 prior 
to or on and after February 26, 2008.

The Board has also considered the rule of DeLuca, supra.  
Prior to February 26, 2008, the appellant complained of pain 
during his examination, but the pain was at the end of his 
range of motion, which exceeded the minimum for the next 
higher rating.  No additional loss of motion could be found 
on repetition.  No weakness, fatiguability or discoordination 
was identified.  The Board finds that the criteria of DeLuca 
are not present in this case.  A higher rating is not 
warranted prior to February 26, 2008.  On and after February 
26, 2008, the appellant is in receipt of the maximum rating 
for limitation of motion of the lumbar spine under the 
General Ratings Formula.  Where a musculoskeletal disability 
is currently evaluated at the highest schedular evaluation 
available based upon limitation of motion, a DeLuca analysis 
is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
Further inquiry is not warranted.

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's spine disability 
is not inadequate.  The appellant's complaints during 
testimony and during examination relates to chronic pain, 
exacerbations and limited motion.  These are the symptoms 
anticipated by the General Ratings Formula and the Notes 
directing the use of the Formula.  It does not appear that 
the appellant has an "exceptional or unusual" disability; 
he merely disagrees with the assigned evaluation for his 
level of impairment.  In other words, he does not have any 
symptoms from his service-connected disorder that are unusual 
or are different from those contemplated by the schedular 
criteria.  The available schedular evaluations for that 
service-connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The appellant has staged ratings.  The 
Board has considered the possibility of further staged 
ratings.  The Board, however, concludes that the criteria for 
ratings in excess of 20 percent prior to February 26, 2008, 
and in excess of 40 percent on and after that date have at no 
time been met.  Accordingly, further staged ratings are 
inapplicable.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's spinal injury rating 
claim.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Rib Fracture Residuals

In order for a compensable disability rating to be assigned 
under DC 5297, there must be, at a minimum, removal of one 
rib or the resection of two or more ribs without 
regeneration.  38 C.F.R. § 4.71a (2009).  The appellant's 
original inservice injury involved the fracture of five ribs 
on the right side.  The evidence of record does not 
demonstrate, nor does the appellant claim, that any of the 
ribs were removed or resected.  Therefore, a compensable 
rating for his service-connected residuals of left rib 
fracture is not warranted.

In addition, neither the appellant nor any examiner has 
established that pain or flare-ups result in functional loss, 
disability, or other manifestations that would equate to 
removal or resection of the rib.  The evidence of record does 
not indicate limitation of function of movement or of daily 
activities from this injury.  The July 2005 VA examination 
report indicates that there are no bony deformities or 
abnormalities of the chest wall.  Although the effect of the 
appellant's pain must be considered when making a rating 
determination, under the circumstances of this case the 
Rating Schedule does not require a separate rating for pain.  
See 38 C.F.R. §§ 4.40. 4.45, 4.59; Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 205 
(1995).  Therefore the Board concludes that the overall 
disability picture presented warrants no more than a 
noncompensable evaluation under DC 5297.

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's rib fracture 
disability is not inadequate.  The December 2008 VA 
examination report indicates that the rib fracture residuals 
are not related to his chronic pain and disability.  His ribs 
are present, healed without notations of malunion or 
nonunion, and have not been associated with any chronic 
functional impairment.  It does not appear that the appellant 
has an "exceptional or unusual" disability; he merely 
disagrees with the assigned evaluation for his level of 
impairment.  In other words, he does not have any symptoms 
from his service-connected disorder that are unusual or are 
different from those contemplated by the schedular criteria.  
The available schedular evaluations for that service-
connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The Board has considered the 
possibility of staged ratings.  The Board, however, concludes 
that the criteria for a compensable rating have at no time 
been met.  Accordingly, staged ratings are inapplicable.  See 
id.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's rib fracture rating 
claim.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Entitlement to TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the appellant's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

Prior to February 26, 2008, the appellant was service 
connected for a psychiatric disability rated 50 percent 
disabling, residuals of his spinal crush injury rated as 20 
percent disabling and for residuals of rib fractures rated as 
noncompensable.  His combined disability rating prior to 
February 26, 2008, was 60 percent.  See 38 C.F.R. § 4.25 
(2009).  On and after February 26, 2008, the appellant was 
service connected for a psychiatric disability rated 50 
percent disabling, residuals of his spinal crush injury rated 
as 40 percent disabling and for residuals of rib fractures 
rated as noncompensable.  His combined disability rating on 
and after February 26, 2008, was 70 percent.  See 38 C.F.R. 
§ 4.25.  Thus, he meets the minimum schedular requirements 
for a TDIU under 38 C.F.R. § 4.16(a) only on and after 
February 26, 2008.  

a. Prior to February 26, 2008

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service 
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The 
appellant's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  38 
C.F.R. § 4.16(b).  The rating board did not refer this case 
for extra-schedular consideration.

A June 2006 mental status examination performed during the 
appellant's Social Security claim provides the appellant's 
educational, family and vocational background.  The appellant 
is the second of three children, having attained a bachelor's 
degree in marketing and business.  The appellant indicated 
that no special learning provisions were required in school.  
The appellant has been married for many years, has never been 
divorced and has five children with his wife.  The 
appellant's work history is not particularly detailed.  The 
appellant reported having many jobs, some of which he left 
for better jobs, and from some of which he was terminated.  
The longest job he held was in the reserves as an armament 
system sergeant, for 13 years.  The only other job listed was 
in direct store delivery.  The appellant reported good 
relationships with his family.  He had a daily routine around 
the house.  The appellant had no difficulties of grammar or 
understanding.  The examiner indicated that the appellant had 
a level of understanding that would enable him to function at 
most semi-skilled jobs.  The appellant had driven himself to 
the examination that day. 

The appellant has been found not disabled by the Social 
Security Administration (SSA) in June 2006.  Although VA is 
required to consider the SSA's findings, VA is not bound by 
their conclusions.  Adjudication of VA and Social Security 
claims is based on different laws and regulations.  The 
disallowance of disability benefits was based on primary 
vertebral fractures disability and a secondary mood disorder, 
which mirrors the appellant's main contentions to VA.  
Although the SSA recognized that the appellant has "severe" 
impairments, the SSA concluded in the findings that the 
service connected spinal and psychiatric disabilities did not 
significantly affect the appellant's ability to perform basic 
work-related activities.  In other words, although the spinal 
and psychiatric disorders affect his ability to be employed, 
as reflected by the 60 percent rating prior to February 28, 
2008, it did not render him totally disabled, since he can 
continue to perform basic tasks.  

The Board agrees with the Social Security assessment.  The 
appellant's background indicates a sufficient level of mental 
acuity and discipline to attain a college degree.  The 
appellant does not appear to have used his degree in his 
pursuit of employment.  The appellant, while suffering 
significant disabilities, does not appear to be incapable of 
sedentary employment or incapable of interacting with others.  
He is sufficiently independent to attend to chores and appear 
for appointments in a timely manner.

The objective evidence as to the severity of the appellant's 
service-connected conditions does not show that the 
conditions would prevent him from being employed.  In this 
case, the preponderance of the evidence is against finding 
that the appellant's service-connected disabilities alone 
make him unemployable.  The only medical evidence of record 
shows that his service-connected conditions are not of such 
severity as to preclude gainful employment.  In Van Hoose, 
the Court noted,

The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment 
makes it difficult to obtain and keep employment.  The 
question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See 38 C.F.R. 
§ 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In this case, there is simply 
no evidence of unusual or exceptional circumstances to 
warrant referral for extra-schedular consideration of a total 
disability rating based solely on the appellant's service-
connected disorders.  

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the appellant's claim that he is 
precluded from securing substantially gainful employment 
solely by reason that he is incapable of performing the 
mental and physical acts required by employment due solely to 
his service-connected disorders, even when his disability is 
assessed in the context of subjective factors such as his 
occupational background and level of education.  The Board 
concludes, therefore, that a total disability rating for 
compensation purposes based on individual unemployability is 
not warranted prior to February 28, 2008.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. 5107(b); Gilbert, supra.

b. On and after February 26, 2008

As noted above, the appellant's combined rating satisfies the 
criteria of 38 C.F.R. § 4.16(a) only on and after February 
26, 2008.  The evidence must still show that he is unable to 
pursue a substantially gainful occupation due to his service-
connected disabilities.  The issue, therefore, is whether the 
appellant's service-connected disabilities alone prevent him 
from engaging in substantially gainful employment.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the appellant is capable of performing the physical 
and mental acts required by employment, not whether the 
appellant can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  

As noted above, the appellant has been married for many years 
with a successful home life and five children.  He holds a 
bachelors degree.  The appellant has sufficient mental 
capacity for most semi-skilled jobs.

The appellant was seen for an October 2008 spinal evaluation 
as mentioned above.  The examiner indicated that the 
appellant was working in a mailroom, despite daily chronic 
back pain.  The claims file was sent back to the examiner in 
December 2008 for an opinion as to whether the appellant's 
service connected disabilities rendered him unemployable.  
The examiner appears to have concluded that the fact of 
employment demonstrates employability.  

The appellant was seen for a VA psychiatric evaluation in 
January 2009 in connection with this claim.  The report 
indicates that the appellant had been a hunter and golfer 
before he had children.  Since then, he has put his efforts 
into their sports activity since then.  Following his 
inservice back injury, the appellant reports significant 
depression.  If given the choice, the appellant would isolate 
himself.  The appellant indicates that his wife schedules 
activities that include him and he forces himself to be 
involved and interact as best he can.  The appellant reported 
obtaining a part-time job at Harding University in the mail 
room in October 2008.  The appellant has been married for 21 
years, with five children.  The appellant reports that he 
enjoyed reading and grilling out with his family.  He needs 
no assistance in the activities of daily life.  The examiner 
concluded that the depression did not render the appellant 
unemployable.  

The appellant's part-time job in a mailroom raises the 
question of marginal employment.  He indicated during the 
January 2009 evaluation that he was able to cut his hours 
short when he is not doing well physically, and has been able 
to work 32 hours a week at most.  He reports that this is 
exhausting physically but helps him to sleep and improved his 
mood to some degree.  This employment is not with a family 
owned business or charitable institution.  The fact that the 
employment is part-time and low wage does not render the 
employment marginal.  The appellant is currently in receipt 
of a combined 70 percent rating, showing a significant degree 
of disability.  A part-time job appears a reasonable amount 
of employment.  The low-wage nature of the job is also not 
unreasonable.  The appellant had been unemployed for several 
years at that point.  Reestablishing a work history may 
require taking such employment.  The Board also notes that 
prevailing rates of unemployment at the time of this decision 
are quite high, again supporting the notion that this is not 
marginal employment.  The Board finds that, in total, the 
part-time job at Harding is not marginal employment.

The Board finds that the preponderance of the evidence shows 
that the appellant is not unemployable.  He has actually 
found employment despite his disabilities.  The employment is 
not marginal.  The assessments of various VA examiners and 
the Social Security administration are that the appellant's 
service connected disabilities are not sufficient to render 
him unemployable.  The Board concludes that the criteria for 
TDIU under 38 C.F.R. § 4.16(a) are not met on and after 
February 28, 2008.  

As before, where the appellant has met the schedular criteria 
but not otherwise satisfied the criteria for TDIU under 
38 C.F.R. § 4.16(a), it is the established policy of VA that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  The appellant's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed.  38 C.F.R. § 4.16(b).  The rating 
board did not refer this case for extra-schedular 
consideration.

The Board's analysis of the period on and after February 28, 
2008, is similar to that of the earlier time frame.  The 
appellant's background indicates a sufficient level of mental 
acuity and discipline to attain a college degree.  The 
appellant does not appear to have used his degree in his 
pursuit of employment.  The appellant, while suffering 
significant disabilities, does not appear to be incapable of 
sedentary employment or incapable of interacting with others.  
He is sufficiently independent to attend to chores and appear 
for appointments in a timely manner.  He has a job, which is 
not marginal employment.  The appellant's combined disability 
rating is 70 percent, which indicates a high level of 
impairment, but nothing in the record indicates that the 
appellant is or should be considered unemployable beyond his 
own statements.

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the appellant's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disorders or that 
he is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disorders, even when his disability is assessed in the 
context of subjective factors such as his occupational 
background and level of education.  The Board concludes, 
therefore, that a total disability rating for compensation 
purposes based on individual unemployability is not 
warranted.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
5107(b); Gilbert, supra.









(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial rating in excess of 20 percent for 
a crush injury of the thoracolumbar spine with multiple 
compression fractures and Schmorl's nodes prior to February 
28, 2008, is denied.

Entitlement to an initial rating in excess of 40 percent for 
a crush injury of the thoracolumbar spine with multiple 
compression fractures and Schmorl's nodes on and after 
February 28, 2008, is denied.

Entitlement to an initial compensable rating for residuals of 
multiple rib fractures is denied.

Entitlement to TDIU is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


